Citation Nr: 0945148	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the reduction of the disability evaluation from 
40 percent to 10 percent effective December 1, 2007, for 
service-connected chondromalacia, left patella, with status 
post hemipatellectomy (left knee disability), was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia, left patella, with status 
post hemipatellectomy (left knee disability).

3.  Whether the reduction of the disability evaluation from 
20 percent to 10 percent effective December 1, 2007, for 
service-connected chondromalacia, right patella, status post 
arthroscopy (right knee disability), was proper.

4.  Entitlement to an evaluation in excess of 10 percent 
service-connected chondromalacia, right patella, status post 
arthroscopy (right knee disability).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In September 2009, the Veteran 
testified at hearing before the undersigned Acting Veterans 
Law Judge.  

The Veteran's claims for higher ratings for his knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO increased the 
rating of the Veteran's chondromalacia, left patella, with 
status post hemipatellectomy from 10 percent disabling to 40 
percent disabling, effective August 1, 2005, and the 
Veteran's chondromalacia, right patella, status post 
arthroscopy, from 10 percent disabling to 20 percent 
disabling, effective July 1, 2005, based on the findings of a 
March 2006 VA evaluation that revealed knee ranges of motion 
of 16 to 68 degrees of flexion in the right knee and 40 to 
100 degrees of flexion in the left knee.  

2.  Reexamination disclosing improvement in the Veteran's 
service connected knee disabilities was shown in a June 2007 
VA examination that revealed knee ranges of motion of 0 to 
115 degrees in the right knee and 0 to 120 degrees in the 
left knee.

3.  At the time of the reduction, a 40 percent disabling 
rating for chondromalacia, left patella, with status post 
hemipatellectomy, and a 20 percent disabling evaluation for 
chondromalacia, right patella, status post arthroscopy, had 
not been in effect for more than five years.

4.  In a July 2007 rating decision, the RO notified the 
Veteran of a proposed reduction in the rating of his 
chondromalacia, left patella with status post 
hemipatellectomy from 40 percent disabling to 10 percent 
disabling and or a proposed rating reduction in the 
evaluation for his chondromalacia, right patella, status post 
arthroscopy from 20 to 10 percent disabling.

5.  The September 2007 rating decision reduced the disability 
rating for his chondromalacia, left patella, with status post 
hemipatellectomy, from 40 percent to 10 percent disabling, 
effective December 1, 2007, and reduced the disability rating 
for his service-connected chondromalacia, right patella, 
status post arthroscopy, from 20 percent disabling to 10 
percent disabling, effective December 1, 2007.

6.  The evidence of record is at least in equipoise that the 
Veteran suffered from mild bilateral knee instability during 
the entire period on appeal.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for service-connected 
chondromalacia, left patella, with status post 
hemipatellectomy, from 40 percent disabling to 10 percent 
disabling, effective December 1, 2007, was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261 (2009).

2.  The reduction of the evaluation for service-connected 
chondromalacia, right patella, status post arthroscopy, from 
20 percent disabling to 10 percent disabling, effective 
December 1, 2007, was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.321, 3.344, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2009).

3.  The criteria for a separate evaluation of 10 percent 
disabling for instability for the Veteran's service-connected 
chondromalacia, left patella, with status post 
hemipatellectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2009).

4.  The criteria for a separate evaluation of 10 percent 
disabling for instability for the Veteran's service-connected 
chondromalacia, right patella, status post arthroscopy, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  In any event, in his statements and 
testimony, the Veteran demonstrated his actual knowledge of 
the elements necessary to substantiate his claims.  See Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. J.M., D.D., L., L.W., D.L., and R.L., and 
Baptist Memorial Hospital, and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in December 2002, November 
2005, March 2006, June 2007, and January 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Rating Reductions and Higher Evaluation

The Veteran contends that his evaluations for left and right 
knee disabilities were improperly reduced and that his left 
and right knee disabilities are more severely disabling than 
contemplated by their current evaluations.  Indeed, he 
reports that his left and right knee disabilities have 
increased in severity and warrant not only restoration of the 
40 and 20 percent ratings, but warrant higher and/or separate 
evaluations.  At the hearing, however, the Veteran indicated 
that restoration of the 40 and 20 percent ratings would 
satisfy his appeal.

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating action 
proposing the reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will then be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, i.e., those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  Even so, diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent evaluation is warranted when flexion is 
limited to 30 degrees.  The highest rating of 30 percent if 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.

Under Diagnostic Code 5003, a rating of 20 percent rating is 
possible upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating can be 
assigned based upon x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; however, 
ratings based on x-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was assigned a 40 percent evaluation for his left 
knee disability and a 20 percent evaluation for his right 
knee disability in a RO rating decision dated in April 2006 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5261 and 
5260, which contemplates limitation of extension and flexion 
of the knee, respectively.  38 C.F.R. § 4.71a.

In March 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The examiner reported that 
the range of motion of the Veteran's knees was 16 to 68 
degrees of flexion in the right knee and 40 to 100 degrees of 
flexion in the left knee.  The Veteran's right and left knees 
were stable to varus and valgus stress at 30 degrees and 0 
degrees of flexion.

In June 2007 the Veteran was afforded a VA C&P joints 
examination.  The Veteran was noted to have pain in the right 
knee that is rated at 4 on a scale of 1 to 10.  The Veteran 
reported flare-ups of pain to 8 to 9 out of 10 when he climbs 
up and down ladders or stairs or has any standing over 20 
minutes.  He wore a brace on his right knee.  He reported a 
history of swelling, popping, and pain in his right knee. The 
Veteran did not report any history of locking in his right 
knee.  The Veteran was noted to have a history of giving way 
in his right knee.  He was not noted to have any difficulties 
with his activities of daily living and was reported to be 
able to walk 100 yards with an assistive device with 
significant pain.  He indicated that he did not have to miss 
any work for his knee pain.  The Veteran reported that his 
left knee manifested pain of 4 to 5 on a scale of 10 with 
flare-ups to 8 or 9 with the same activities that aggravate 
his right knee.  The Veteran indicated that he had a history 
of swelling, popping, and pain with the left knee.  He did 
not have any history of locking with the left knee.  He wore 
a brace on his left knee and uses a cane occasionally.  The 
Veteran reported that he could walk 100 yard with significant 
pain in his left knee.  The examiner reported negative 
McMurray's, Lachman's, and anterior and posterior drawer 
tests.  He indicated that his left knee does not prohibit any 
activities of daily living and that his work at the post 
office is not significantly limited by his knee condition.

Upon physical examination of the Veteran's knees, the range 
of motion of the right knee was measured at 0 to 115 degrees 
with no change with repetition.  The Veteran reported pain 
throughout the range of motion.  The Veteran had 
patellofemoral crepitus and was stable to varus and valgus 
stress at 0 and 30 degrees.  The examiner noted that the 
Lachman's test, anterior and posterior drawer tests, and 
McMurray's test were negative.  The Veteran's right knee was 
tender to palpation of the medial joint line and tender to 
palpation of the medial lateral facets of the patella.  The 
Veteran's right knee manifested a positive patella grind test 
and no effusion was noted.

The left knee had a range of motion of 0 to 120 degrees and 
the left knee was stable to varus and valgus stress at 0 and 
30 degrees.  The examiner noted that the Lachman's test, 
anterior and posterior drawer tests, and McMurray's test were 
negative.  The Veteran's left knee was tender to palpation of 
the medial joint line and tender to palpation of the medial 
lateral facets of the patella.  The Veteran's left knee 
manifested a positive patella grind test and no effusion was 
noted.

The Veteran was diagnosed with mild degenerative joint 
disease of the right knee, chondromalacia of the knees 
bilaterally, and mild degenerative joint disease of the left 
knee with status post partial patellectomy of the left knee.  
The examiner noted that there was mild to moderate discomfort 
associated with examination of the bilateral knees and that 
it was conceivable that pain could further limit function 
particularly with repetition.

The Veteran underwent private magnetic resonance imaging 
(MRI) scans of the right and left knees in January 2009.  
After examination, the right knee revealed suspected previous 
partial medial meniscectomy.  After examination, the left 
knee revealed previous patellar fracture with posttraumatic 
changes of the extensor mechanism and horizontal posterior 
horn and body medial meniscal tear with accompanying early 
medial compartment osteoarthritis.

In January 2009 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that his right and left 
knees have 7 out of 10 baseline pain with flare-ups of 10 out 
of 10 with any movement, standing, sitting, climbing, 
walking, or getting up from bed, chair, the floor, and tub.  
The Veteran was noted to use a cane and to shift it from hand 
to hand depending upon which knee was worse.

Upon physical examination the Veteran was noted to have a 
range of motion of 0 to 90 degrees of flexion in the right 
and left knees.  There was no reduction in range of motion 
with repetition.  However, there was increased pain with 
repetition of motion.  The knees were stable and there was no 
pain or laxity on varus or valgus stress.  There was no pain 
or laxity on anterior or posterior stress about the knee at 
30 or 90 degrees.  The Veteran's knees manifested negative 
McMurray's test and positive tenderness to palpation along 
the medial and lateral joint line and positive for 
patellofemoral grind.  The examiner diagnosed the Veteran 
with severe right knee degenerative joint disease and severe 
left knee degenerative joint disease.

In the Veteran's testimony at a hearing before the 
undersigned Acting Veterans Law Judge in September 2009, the 
Veteran reported that his knees "give out" every day and 
that he experiences knee instability to the point of their 
being unable to support his body weight every day.

In an April 2006 rating decision, the RO increased the 
evaluation of the Veteran's chondromalacia, left patella, 
with status post hemipatellectomy, from 10 to 40 percent 
disabling and increased the evaluation of his chondromalacia, 
right patella, status post arthroscopy, from 10 percent 
disabling to 20 percent disabling

In a July 2007 rating decision, the RO notified the Veteran 
of a proposed rating reduction in the evaluation for his 
service-connected chondromalacia, left patella, with status 
post hemipatellectomy from 40 percent disabling to 10 percent 
disabling and or a proposed rating reduction in the 
evaluation for his service-connected chondromalacia, right 
patella, status post arthroscopy, from 20 percent disabling 
to 10 percent disabling.  Subsequently, In a September 2007 
rating decision the RO reduced the disability rating for the 
Veteran's service-connected chondromalacia, left patella, 
with status post hemipatellectomy, from 40 percent disabling 
to 10 percent disabling, effective December 1, 2007, and 
reduced the disability rating for his service-connected 
chondromalacia, right patella, status post arthroscopy, from 
20 percent disabling to 10 percent disabling, effective 
December 1, 2007.  The Veteran was mailed a notice of the 
proposed reductions in July 2007.

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  As noted above, 
the RO issued a rating decision proposing the reductions in 
July 2007.  The Veteran was notified of the proposed 
reductions in a letter dated July 27, 2007, which explained 
the right to request a pre-termination hearing within 30 days 
and to submit medical or other evidence within 60 days.  The 
Veteran did not request a hearing; however, he responded 
within 60 days submitting evidence in support of the 
evaluations.  The RO took action on the reduction in a rating 
decision dated September 26, 2007, that reduced the ratings 
to 10 percent disabling, effective December 1, 2007.  The 
reductions were made effective December 1, 2007, no sooner 
than permitted by current law and regulations ("the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(i)(2)(i).  Therefore, the procedural requirements for 
the reductions were met.

In addition, the Board observes that the provisions of 
38 C.F.R. § 3.344(a) and (b) are not applicable because the 
Veteran's prior rating had not been in effect for more than 
five years.  As such, the Board does not have to address 
whether the evidence of record as of July 2007 provided a 
basis for the rating reduction in light of the criteria set 
forth in 38 C.F.R. § 3.344(a) and (b).

In considering all the evidence of record and upon comparing 
the medical evidence upon which the 40 percent evaluation was 
assigned for the left knee disability and the 20 percent 
evaluation was assigned for the right knee disability with 
the evidence upon which the reduction to a 10 percent 
evaluation for each knee was based, the Board finds that 
improvement in the Veteran's disorders was shown at the time 
of the proposed reduction.  As noted above, the Veteran was 
granted a 40 percent evaluation for the left knee disability 
and a 20 percent evaluation for the right knee based upon the 
results of a March 2006 VA C&P examination that revealed knee 
ranges of motion of 16 to 68 degrees of flexion in the right 
knee and 40 to 100 degrees of flexion in the left knee.  
Subsequently, the Veteran's ratings were reduced after 
physical examination at a VA C&P examination in June 2007 
revealed knee ranges of motion of 0 to 115 degrees in the 
right knee and 0 to 120 degrees in the left knee.  The June 
2007 VA C&P examination was a full and complete examination 
of the Veteran's conditions.

Overall, the Board has considered the evidence of record and 
finds that the reductions of the Veteran's disability 
evaluations for his left and right knee disabilities from 40 
percent disabling to 10 percent disabling and from 20 percent 
disabling to 10 percent disabling, respectively, were proper 
in view of the criteria of 38 C.F.R. §§ 3.105(e) and 3.344 
and the medical evidence of record.  As such, the 
preponderance of the evidence shows that the rating 
reductions were warranted.  

However, the Board has also considered whether the Veteran's 
left and right knee disabilities warranted an evaluation in 
excess of 10 percent disabling during the entire period on 
appeal.  As noted above, the Veteran's knee conditions may be 
considered for separate evaluations pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 regarding instability and 
subluxation in addition to their evaluation for limitation of 
range of motion.  The evidence of record reveals that the 
Veteran has reported that he has bilateral knee instability 
and that his knees "give out" on him and are unable to 
support his body weight every day.  The Board acknowledges 
that upon examination, he was found to have no objective 
evidence of instability, including negative McMurray's, 
Lachman's, and anterior and posterior drawer tests.  However, 
the Veteran is competent to report bilateral knee 
instability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore, the Board finds that the evidence is 
in equipoise as to whether the Veteran suffers from bilateral 
knee instability and, affording the Veteran the benefit of 
the doubt, the Board finds that separate compensable 
evaluations for the Veteran's bilateral knee instability are 
warranted.  As the Veteran's bilateral knee instability is 
without objective manifestations and without reported impact 
on the Veteran's activities of daily life, the Board finds 
that the Veteran's bilateral knee instability represents no 
more than slight recurrent subluxation or lateral instability 
of the knees and, therefore, an evaluation of 10 percent 
disabling, and no higher, for the Veteran's left knee 
instability and an evaluation of 10 percent disabling, and no 
higher, for the Veteran's right knee instability is 
warranted.


ORDER

The reduction of the disability evaluation from 40 percent to 
10 percent effective December 1, 2007 for service-connected 
chondromalacia, left patella, with status post 
hemipatellectomy (left knee disability), was proper.

The reduction of the disability evaluation from 20 percent to 
10 percent effective December 1, 2007 for service-connected 
chondromalacia, right patella, status post arthroscopy (right 
knee disability), was proper.

Subject to the law and regulations governing payment of 
monetary benefits, a separate evaluation of 10 percent 
disabling, and no higher, for the instability associated with 
the Veteran's chondromalacia, left patella, with status post 
hemipatellectomy (left knee disability), is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate evaluation of 10 percent 
disabling, and no higher, for the instability associated with 
the Veteran's chondromalacia, right patella, with status post 
hemipatellectomy (right knee disability), is granted.


REMAND

The Veteran seeks entitlement to a higher evaluation for a 
left knee disability and entitlement to a higher evaluation 
for a right knee disability.

The most recent VA examination evaluating the Veteran's left 
and right knee disabilities was performed in January 2009.  
In September 2009 testimony, however, the Veteran indicated 
that his knee disabilities had become more severe since his 
most recent VA medical examination.  In addition, the Veteran 
reported that he was recently recommended and is considering 
knee surgery.  In a statement submitted by the Veteran's 
physician, Dr. D.L., the Veteran was noted to be recommended 
for bilateral knee surgery.  As such, the Board has no 
discretion and must remand this matter to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his left 
and right knee disabilities.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to assess the 
current nature and severity of his 
service-connected left and right knee 
disabilities.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with conducting the 
examination.

The VA examiner should conduct all 
necessary testing, including range of 
motion studies (measured in degrees, with 
normal range of motion specified), and 
should review the results of any prior 
testing in conjunction with conducting 
the examination of the Veteran.  The 
examiner must determine whether there are 
objective clinical indications of pain or 
painful motion; weakened movement; 
premature or excess fatigability; or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the left knee is 
used repeatedly over a period of time.  
This determination should also be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also specify whether 
the Veteran has any instability in the 
knees and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  
If an opinion cannot be rendered in 
response to these questions, the reason 
therefore should be explained.

A complete rational for all opinions 
should be provided by the examiner in a 
legible report.

2.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


